NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT

OLUFEMI ADEMOYE, DOC #T84626       )
                                   )
           Appellant,              )
                                   )
v.                                 )                  Case No. 2D15-2232
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed March 21, 2018.

Appeal from the Circuit Court for
Hillsborough County; William Fuente,
Judge.

Barry A. Cohen, and Manuel L. Iravedra of
Barry A. Cohen, P.A., Tampa; and Chris
Altenbernd of Banker Lopez Gassler, P.A.,
Tampa, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Kiersten E. Jensen,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.


             Affirmed.


LaROSE, C.J., and NORTHCUTT, and LUCAS, JJ., Concur.